Scotchman, J.
Appeal from a judgment in favor of the plaintiff on a verdict rendered by a jury, and from an order denying defendant’s motion for a new trial.
The action is brought to recover damages for personal injuries sustained by plaintiff in alighting from one of defendant’s cars.
The only point made in the appellant’s brief is that the verdict is against the weight of evidence.
We maintain that the verdict is not against the weight of evidence.
Judgment and order appealed from affirmed, with costs.
O’Dwyer, J., concurs.
Judgment and order affirmed, with costs.